IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,436-01


                           EX PARTE MARIO AYALA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 2016CR10229-W1 IN THE 227TH DISTRICT COURT
                            FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Applicant pleaded guilty to burglary of a habitation and was placed on deferred adjudication

community supervision. Applicant’s guilt was adjudicated, and he was sentenced to two years’

imprisonment. Applicant did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that he is being denied due process in the parole

revocation process because he has not been afforded a timely revocation hearing. The trial court

made findings of fact and recommends that the Court dismiss this application as moot. However,

the trial court’s findings do not address whether Applicant was afforded a preliminary revocation
                                                                                                        2

hearing.

          Applicant has alleged facts that, if true, might entitle him to relief. Morrissey v. Brewer, 408

U.S. 471, 488 (1972); Ex parte Williams, 738 S.W.2d 257, 259-60 (Tex. Crim. App. 1987). In these

circumstances, additional facts are needed. The trial court is the appropriate forum for findings of

fact. TEX . CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas Department of

Criminal Justice’s Office of the General Counsel to obtain a response from a person with knowledge

of relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d).

          The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

(and if so, when): (a) the pre-revocation warrant was executed; (b) Applicant was advised of his

rights in the revocation process; (c) Applicant requested a preliminary hearing; and (d) Applicant

was afforded a preliminary hearing. If Applicant is also being held on new charges, the response

shall state whether Applicant has been indicted on those charges, and if so, when the indictment was

returned.

          If the trial court elects to hold a hearing, it shall determine whether Applicant is represented

by counsel. It appears that Applicant is represented by counsel. If the trial court elects to hold a

hearing, it shall determine if Applicant is represented by counsel, and if not, whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

appoint an attorney to represent Applicant at the hearing. TEX . CRIM . PROC. art. 26.04.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court shall make specific
                                                                                                       3

findings as to whether Applicant requested or has received a preliminary hearing. The trial court

may make any other findings and conclusions that it deems appropriate in response to Applicant’s

claim.

         The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court's

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 9, 2022
Do not publish